     Case 2:19-cv-01171-JTM-KWR Document 45 Filed 08/02/19 Page 1 of 1



MINUTE ENTRY
MILAZZO, J.
AUGUST 2, 2019

 JS-10: 01:10


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                                    CIVIL ACTION

VERSUS                                                  NO. 19-1171

JEFF LANDRY et al                                       SECTION "H"(4)


                  PRELIMINARY INJUNCTION HEARING


CASE MANAGER: ERIN MOULEDOUS
COURT REPORTER: KAREN IBOS
LAW CLERK: BEN WALLACE

APPEARANCES: KEVIN QUATREVINGT, Pro Se Plaintiff
             THOMAS SCHNEIDAU, for Defendants, Angelina Cook, Randy
             Smith, Denise Porter
             JEFFERY WHEELER & CHRISTOPHER WALTERS, for
             Defendants, Jeff Landry, James Leblanc
             CARY J. MENARD, for Defendant, Warren Montgomery


Court begins at 1:00 p.m.
All present and ready.
The parties make their appearance.
The parties argue plaintiff's Motion for Preliminary Injunction.
Exhibits A-L offered and admitted into evidence without objection.
Joint Stipulations are entered into by the parties and read onto the record.
The Motion for Preliminary Injunction (Rec. Doc. 27) is taken under submission by
the Court.
Court adjourned at 2:10 p.m.


                                                        ____________
